        Case
         Case:1:18-cv-00319-DCN
                18-35926, 05/09/2019,
                                  Document
                                      ID: 11292302,
                                             47 Filed
                                                    DktEntry:
                                                      05/09/1959, Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                           MAY 9 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
PLANNED PARENTHOOD OF THE                       No.   18-35926
GREAT NORTHWEST AND THE
HAWAIIAN ISLANDS,                               D.C. No. 1:18-cv-00319-DCN
                                                District of Idaho,
                Plaintiff-Appellant,            Boise

 v.                                             ORDER

LAWRENCE GARTH WASDEN, in his
official capacity as the Idaho Attorney
General; et al.,

                Defendants-Appellees.

      The parties’ joint, stipulated motion to dismiss this appeal is granted. The

oral argument set for June 5, 2019 is hereby vacated. Each party shall bear its own

costs and attorneys’ fees. The copy of this order constitutes the mandate.



                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Wendy Lam
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
